Citation Nr: 0326715	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from January 1977 to November 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by 
which the RO denied entitlement to a total disability rating 
based on individual unemployability.  At that time the 
veteran was service connected for residuals of a left 
hamstring injury that was evaluated as 10 percent disabling.  
In December 2002, the Board granted service connection for 
arthritis and spondylosis of the low back as secondary to the 
service-connected residuals of a left hamstring injury.  The 
Board also remanded the issue of entitlement to TDIU for 
readjudication in light of the service-connected back 
disability.  The ensuing development consisted of obtaining a 
VA examination in April 2003, issuing a rating decision 
evaluating the back disorder as 20 percent disabling, and 
issuing a supplemental statement of the case dated in May 
2003, which reflected a denial of entitlement to TDIU.

After reviewing the claims file, the Board is of the view 
that additional development is needed to fairly resolve this 
claim.  This development should include providing the veteran 
a VA examination addressing whether the service-connected 
disabilities render the veteran unable to secure and follow a 
substantially gainful occupation.  In this regard, the Board 
observes that while there are medical opinions to this effect 
in the record, they are in conflict and some appear to be 
based upon an assessment of both service-connected and non-
service-connected disabilities.  One examiner opined that the 
veteran is capable of light and sedentary work only.  In June 
1999, a VA treating physician indicated that the veteran 
would be best served by a job that involved light and 
sedentary work that allowed him to sit or stand as his back 
disability allowed.  This examiner later (in September 1999) 
wrote that the veteran could only do sedentary work and was 
not able to do repetitive bending, stooping, or lifting of 
anything over 20 pounds.  

A private examiner appears to base her assessment on both 
service-connected and non-service-connected disabilities.  
S.M., D.O., wrote that the veteran cannot do walking, 
lifting, squatting, bending, stooping, or carrying.  The 
examiner reported that the veteran also could not sit very 
long without having to get up and move, and consequently was 
not functional for a sedentary job.  The veteran reported 
that he had problems with walking, sitting, standing, 
reclining, doing any kind of exercise, sexual activities, 
bending, household chores, working, toileting, and lifting.  
This examiner diagnosed lumbar spine arthritis and 
"probably" left hip and left knee arthritis with mild 
ligamentous strain residuals of the left thigh and hip 
girdle.  The impression was that the back/left hip problems 
had caused further disability, especially in the area of 
being able to sit to do sedentary activities, or to be able 
to squat, bend, walk and perform heavier activities.  

Although reports of three VA examinations conducted at two 
different times are in the record, no opinion regarding 
whether the veteran was able to secure and follow a 
substantially gainful occupation was provided.  In a June 
2000, five-page letter, J.H., M.D. reported the results of an 
examination conducted on behalf of VA.  That examiner noted 
that x-rays taken in May 2000 showed a slight amount of 
lumbar scoliosis and very minimally sized anterior 
osteophytes at L2, L3, and L4.  There was some disc space 
narrowing at T12-L1 and a very slight old healed compression 
fracture of L1.  Spondylolisthesis was not found.  The 
examiner wrote that the spine problems shown in the x-rays 
should not be a significant pain-producing problem and would 
not cause any lower extremity symptoms.  The examiner 
concluded that the examination showed no clear evidence of 
physical problems that would cause the kind of complaints the 
veteran made, and that the muscle strain in 1982 and 1985 
could not be expected to cause chronic problems of pain such 
as the veteran complained of experiencing.  

Two reports of VA examinations conducted of the muscles and 
spine in April 2003 reflect complaints of some difficulties 
sitting, with pain in the left buttock upon sitting any 
length of time and some difficulty moving.  The veteran 
reported having pain all the time, usually of a moderate 
quality, but sometimes sharp pain that limits his activity 
greatly.  Flare-ups occur twice a week when the pain 
increases for a period of two to three hours.  He walks 
unaided except occasionally using a cane.  Muscle examination 
revealed no scars, no tissue loss, and a circumference of the 
right leg at 50.5 cm, with the left leg at 50 cm.  The 
circumference of the calf was 42 cm on the right and 40 cm on 
the left.  Tendon damage was not noted.  No clear bone, joint 
or nerve damage was seen.  Muscle function appeared to be 
normal except that some pain was noted.  Joint function was 
affected; there was limitation of motion.  The examiner made 
no conclusions regarding how the veteran's symptoms impacted 
his ability to secure and follow a substantially gainful 
occupation.  

The spine examination showed somewhat abnormal posture in 
sitting and standing, flexion to 80 degrees, lateral flexion 
to 15 degrees on either side and rotation somewhat restricted 
but equal bilaterally.  No spasm was noted.  There was some 
tenderness overlying the left lumbar area, left groin area, 
and along the upper thigh.  Sensory examination and deep 
tendon reflexes were normal.  The examiner diagnosed 
lumbosacral pain syndrome.  The examiner concluded that this 
did not interfere totally with the veteran's activities of 
daily living.  

Considering that this medical evidence does not include an 
opinion as to the veteran's ability to secure and follow a 
substantially gainful occupation due to his two service-
connected disabilities, additional development consisting of 
another VA examination to address the matter is warranted.

Since the veteran's claim must be remanded for the above 
development, the RO should assure that the notification 
requirements under the Veterans Claims Assistance Act of 2000 
have been met.  Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  The notice 
requirements include the requirement to notify a claimant of 
the evidence needed to substantiate the claim for benefits.  
While the rating decision, statement of the case, and 
supplemental statement of the case told the veteran why VA 
was denying the claim, it did not tell the veteran what 
evidence was needed to substantiate the claim or whether it 
was VA or the veteran's obligation to obtain that evidence.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, the Board observes that documents in the claims 
file suggest the existence of additional, pertinent, medical 
evidence that might be helpful in resolving the claim.  In 
particular, during the June 2000 examination the veteran 
indicated that he was seen once by a neurologist, Dr. S., 
that an electromyograph (EMG) and nerve conduction study had 
been conducted, and that a bone scan was conducted in January 
2000.  Records of Dr. S. or the studies and report of the 
scan are not in the claims file.  In his VA Form 21-8940 
dated in April 2000 the veteran also noted that he was 
treated in 1999 and 2000 at the Cotton O'Neil Clinic and at 
the Stormont Vail Health Care facility.  The claims file does 
not appear to include these records and does not plainly 
indicate that attempts were made to obtain these records.  
Consequently, additional development to attempt to obtain 
these records should be made.  

Along the same lines, while a Social Security Administration 
decision dated in April 2000 is included in the record, the 
supporting medical documentation is not.  The absence of 
these records is particularly significant when the language 
of the Social Security Administration decision is considered.  
Namely, that decision suggests that it is based, in part, on 
written evidence supporting a finding that the veteran must 
be able to lie down for five to ten minutes at a time and 80 
minutes total during the 8-hour workday.  The Board has not 
unearthed evidence in the claims file, to that effect.  
Therefore, additional development to obtain the supporting 
medical documentation is warranted.

Accordingly a remand is necessary to do the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 and the 
duty-to-assist regulations, found at 66 
Fed. Reg. 45,620-32 (Aug. 27, 2001), are 
fully complied with and satisfied, with 
the exception of the 30-day time limit 
set forth in 38 C.F.R. § 3.159(b)(1).  
See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003); 
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); and see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO is asked to obtain the names 
and addresses of all health care 
providers who have treated the veteran 
for arthritis and spondylosis of the 
back, and left hamstring and quadriceps 
strain since April 2000.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
these records.  In particular, the RO 
should ensure that all such VA treatment 
records are included in the claims file.

3.  The RO is asked to obtain the medical 
documentation supporting the Social 
Security Administration decision rendered 
in April 2000.  

4.  After the above development is 
completed, the veteran should be afforded 
another VA examination to determine 
whether his service-connected left 
hamstring and quadriceps strain with 
arthritis and spondylosis of the low back 
combine to render him unable to secure or 
follow a substantially gainful 
occupation.  38 C.F.R. § 4.16 (2003).  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims file and the 
information provided in this remand.  The 
examiner should render an opinion as to 
whether the veteran's service-connected 
disabilities result in the veteran being 
unable to secure or follow a 
substantially gainful occupation and 
present the rationale for reaching that 
conclusion. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b)(West 2002), if applicable, the case 
should be returned to the Board.  (The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

